DETAILED CORRESPONDENCE
	Claims 1, 3-7, 9-11, 21-25, and 28 are pending and under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/2/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/25/2022 was filed prior to the mailing date of a first Action on the merits after the filing of an RCE.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it was considered by the Examiner.
Status of the Rejections
The 35 USC 112(b) rejection is withdrawn in view of the amendment, but a new rejection is added as detailed below.
 The 103 rejections are withdrawn in view of the amendment, but new rejections incorporating the teachings of a new secondary reference, Wheeler et al., are applied as detailed below.
The double patenting rejections are maintained and expanded to include newly added claim 28.  
A new claim objection is added to new claim 28.
Claim Objections
Claim 28 is objected to because of the following informalities:  in line 6, the comma in the phrase “both, the” should be deleted.  Correction is required.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, 9-11, 21-25, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Base claims 1, 22, and 28 each recite “the surrounding tissue,” but there is no antecedent basis for this limitation.  Clarification is required.  Since the dependent claims do not clarify the point of confusion, they are also rejected.  

Additionally, claim 22 recites a hemostatic layer comprising a hemostatic agent that is in direct contact with the actively bleeding lesion as well as a protective covering comprising an adhesive agent in direct contact with both the hemostatic layer and the surrounding tissue, but the claim has now been amended to further recite a syringe loaded with the hemostatic agent and a syringe loaded with the adhesive agent.  If the hemostatic agent and adhesive agent are both disposed in separate syringes, how can the hemostatic layer comprising the hemostatic agent be in direct contact with the lesion as well as in direct contact with the protective covering comprising the adhesive agent, and how can the protective covering comprising the adhesive agent be in direct contact with the surrounding tissue?  Clarification is required.  Since dependent claims 23-26 do not clarify the point of confusion, they are also rejected.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the Examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1, 3-5, 7, 9-10, and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as unpatentable over Makower et al. (US Pat. Pub. 2009/0181074; of record) in view of Mershon (US Pat. No. 7,303,759; of record), Khosravi et al. (US Pat. Pub. 2005/0149117), Ferdman et al. (US Pat. No. 5,951,531), and Wheeler et al. (US Pat. Pub. 2008/0060970; of record).  
As to claims 1, 3-5, 7, 9-10, and 28, Makower discloses a tissue dressing for a bleeding site such as mucosal tissue such as a gastrointestinal lesion (a “mucosal lesion” of claim 3) for maintaining hemostatis, the dressing compressing multiple layers including a tissue adhesive layer for contacting the mucosal surface and an abrasion resistant barrier layer (i.e., “protective covering”) covering the tissue adhesive layer, wherein the dressing remains intact for a period of at least 48 hours, which reads on the ranges recited by claims 1 and 9-10 (paragraphs 7-8, 47, 53, 60, 66, and 106, and claim 36 of Makower).  The adhesive layer may comprise a hemostatic material (claims 18-19 of Makower).  The barrier layer may comprise carboxymethyl cellulose or methyl cellulose (“an “adhesive agent” of claim 1)(claim 32 of Makower).  Both the protective layer and the adhesive layer may be in the form of a gel or film that can solidify at the lesion site (paragraph 92 and claims 2-5 of Makower), and are capable of flowing and being delivered through a catheter (paragraphs 89-90).  Makower further teaches that either the protective barrier layer or the adhesive layer may comprise additional therapeutic agents such as additional hemostatic agents (paragraphs 93-94).  
As to claims 1, 3-5, 7, 9-10, and 28, Makower does not further expressly disclose a system for achieving hemostasis comprising a container comprising the hemostatic powder which is in fluid communication with a pressure source and a multi-lumen catheter through which the hemostatic and adhesive powder are delivered, such that the pressure source can propel the hemostatic powder through the catheter to the site of the lesion such that it forms a hemostatic layer covering the lesion, and the adhesive powder is withheld until active bleeding has been stopped or slowed and is capable of being separately delivered to form a protective covering over the hemostatic layer, the system further comprising a multi-lumen catheter through which the hemostatic and adhesive agents are delivered or alternatively first and second syringes loaded with the hemostatic and adhesive agents, all as recited by claims 1, 22, or 28.  Nor does Makower expressly disclose that the hemostatic layer and protective covering when formed after application of the powders to the lesion site have a thickness of at least 0.1mm (claim 5), or that the system further comprises a pH modifier (claim 7).  
Ferdman discloses an apparatus and method for applying a particulate hemostatic agent to living tissue, the apparatus comprising a particulate (“Powder”) hemostatic agent and a continuous gas source for producing a continuous gas stream (“pressure source”) that turbulently combines with the particulate hemostatic agent such that the agent is discharged through an outlet onto living tissue (Abstract).  Ferdman further teaches the use of a syringe to hold the hemostatic material and deliver it to a puncture site (paragraph 9).   
Mershon discloses a long lasting homogenous protective covering composition for protective sealing of a body surface (column 1, 2nd paragraph), the composition comprising at least one of a polyvinyl alcohol or carbomer/polyacrylic (a "mucoadhesive agent," “adhesive agent,” and "hemostatic agent" of claims 1 and 4) and which is in the form of a hemostatic powder)(column 3, 1st full paragraph; column 4, 2nd full paragraph; column 5, 5th full paragraph; column 7, last paragraph through column 8, line 48; "hemostasis" section starting at column 13).  Therefore, Mershon teaches adhesive and hemostatic agents that are in the form of powders as recited by claim 1.  Mershon further teaches embodiments wherein the thickness of the composition upon application is 2-5 mm, which is within the range recited by claim 5 (see, e.g., column 16, last full paragraph).  Mershon further teaches incorporating a calcium or magnesium salt (a “pH modifier”) to assist in hemostasis and acid neutralization (column 9, 3rd-4th full paragraphs).  
Khosravi discloses an apparatus for delivering a sealing compound (i.e., a hemostatic material) to a body lumen, the apparatus comprising a catheter through which the sealing material is delivered (paragraphs 1 and 10), and wherein the sealing material may be in the form of a powder (paragraph 9).
Wheeler discloses a device for delivery of biologic materials comprising a cartridge having first and second cylinders (“containers”) for containing a first fluid and a second fluid for delivery, each container having a plunger (“pressure source”) for pushing the fluids out of the cylinder (claim 1 of Wheeler). Wheeler further teaches a multi-lumen catheter through which the first and second fluids comprising the biologic materials may be delivered (paragraph 39). The catheter is coupled to a connector which allows the catheter to be exchanged from fluid communication with the first container to the second container (see, e.g., structural elements 382’, 365, and 366 of Figure 10). The device may be part of a kit and the kit may comprise, for example, fibrinogen sealant and thrombin as the biologic materials (paragraph 10).  
As to claims 1, 3-5, 7, 9-10, and 28, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the disclosure of Makower by 1) using hemostatic and adhesive agents that are in the form of powders, since Mershon expressly teaches that hemostatic and adhesive agents that are for delivery to a body surface to form a protective covering suitably may be in the form of powders, and 2) by incorporating the Ferdman or Wheeler device or the syringes of Ferdman to form a system for delivering the hemostatic and adhesive agents wherein the hemostatic and adhesive , since Ferdman expressly teaches that hemostatic agents in the form of powders may be delivered using a syringe or catheter, such that the skilled artisan reasonably would have expected that the Ferdman or Wheeler device or a syringe could be used to deliver the adhesive and barrier layer powder components to a tissue site, such modifications being merely the combination of known prior art elements according to known methods to achieve predictable results, which is prima facie obvious (MPEP 2143), and 3) by incorporating a multi-lumen catheter into the system for delivering the hemostatic powder and adhesive powder from the Ferdman or Wheeler device to the target site when said site is inside a body lumen, since Khosravi teaches that hemostatic agents may be delivered to a body lumen using a catheter and Wheeler teaches that a catheter that is multi-lumen may be used to allow for the delivery of more than one substance from containers to which the catheter is connected, such that the skilled artisan would have recognized that a multi-lumen catheter could be used to conveniently deliver both the hemostatic powder and the adhesive powder using only a single catheter. 
As to claim 5, it further would have been prima facie obvious to fill sufficient hemostatic and adhesive powders into the Ferdman device so that upon application the formed hemostatic layer and protective covering together can have a thickness within the range recited by the claim, since Mershon expressly discloses that a homogenous protective covering composition for protective sealing of a body surface should have such a thickness.  The resulting composition will form a hemostatic layer and protective covering at the lesion site for the time periods recited by claims 1 and 9-10, since they comprise the same ingredients recited by the claims.  The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the countless ways that an Applicant may present previously unmeasured characteristics.  When the prior art appears to contain the same ingredients that are disclosed by Applicants' own specification as suitable for use in the invention, a prima facie case of obviousness has been established, and the burden is properly shifted to Applicants to demonstrate otherwise.  See MPEP 2112.01.
As to claim 7, it further would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the Makower composition by incorporating a calcium or magnesium salt into the adhesive powder which forms the protective covering, since Makower expressly teaches that the protective barrier layer may comprise a hemostatic agent, and Mershon expressly teaches that these salts advantageously will aid in hemostasis and acid neutralization when incorporated into a dressing for a hemostatic dressing for a body surface.  
 Claims 6 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as unpatentable over Makower et al. (US Pat. Pub. 2009/0181074; of record) in view of Mershon (US Pat. No. 7,303,759), Khosravi et al. (US Pat. Pub. 2005/0149117), Ferdman et al. (US Pat. No. 5,951,531), and Wheeler et al. (US Pat. Pub. 2008/0060970) as applied to claims 1, 3-5, 7, 9-10, and 28 above, and further in view of Diegelmann et al. 
The teachings of Makower, Mershon, Khosravi, Wheeler, and Ferdman are relied upon as discussed above, but they do not further expressly disclose that the hemostatic agent is a hemostatic clay (claim 6) or that the protective covering is in the form of particles of adhesive particles and barrier forming particles that are bound together (claim 11).
Diegelmann discloses compositions comprising clay minerals in the form of particles (“barrier forming particles” of claim 11) that are mixed with particles of a polymer for use in promoting hemostatis when applied to a bleeding wound (paragraphs 2 and 48). 
As to claims 6 and 11, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the system of Makower, Mershon, Khosravi, Wheeler, and Ferdman as combined supra by incorporating a clay mineral into the adhesive powder that forms the protective covering along with the polymer which Makower teaches makes up the protective barrier layer and in the form of particles in order to further enhance the hemostatic properties of the composition, since Makower expressly suggests that the protective barrier layer may comprise a hemostatic agent, and Diegelmann teaches that clay minerals have hemostatic properties when applied to a bleeding wound in the form of particles mixed with polymer particles.  Such a modification is merely the combining of known prior art elements according to known methods to achieve predictable results, which is prima facie obvious.  MPEP 2143.  The resulting composition will comprise the adhesive in the protective covering as taught by Makower sticking due to its adhesive properties with the clay mineral particles as recited by claim 11.   
Claim 21-23 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as unpatentable over Makower et al. (US Pat. Pub. 2009/0181074; of record) in view of Mershon (US Pat. No. 7,303,759), Khosravi et al. (US Pat. Pub. 2005/0149117), Ferdman et al. (US Pat. No. 5,951,531), and Wheeler et al. (US Pat. Pub. 2008/0060970) as applied to claims 1, 3-5, 7, 9-10, and 28 above, and further in view of Ellis-Behnke et al. (US Pat. No. 9,327,010).
The teachings of Makower, Mershon, Khosravi, Wheeeler, and Ferdman are relied upon as discussed above, but they do not further expressly disclose that the composition in in the form of a kit that includes instructions for applying the adhesive as recited by claim 21, nor that the protective covering includes a buffer (claim 22) or a colorant or dye as recited by claims 23 and 25.
Ellis-Behnke discloses methods for promoting hemostasis at the site of a lesion by administering a composition to said lesion (Title and paragraph bridging columns 29-30), wherein the composition may be packaged in a kit along with instructions for applying the composition (column 40, last paragraph).  The composition may comprise a pH buffering agent, or a dye in order to allow for improved visualization of an area to be covered (paragraph bridging columns 17-18 and column 23, 1st full paragraph).  
As to claim 21, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the system of Makower, Mershon, Khosravi, Wheeler, and Ferdman as combined supra by packaging the system in a kit along with instructions for its application and use as is expressly suggested by Ellis-Behnke, in order to ensure that system is used properly.  
Regarding claims 22-23 and 25, it further would have been prima facie obvious to incorporate a buffer into the protective covering to adjust the pH as needed, or a dye in order to allow for improved visualization of an area to be covered, since Ellis-Behnke expressly suggests doing so for hemostatic compositions.
Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as unpatentable over Makower et al. (US Pat. Pub. 2009/0181074; of record) in view of Mershon (US Pat. No. 7,303,759), Khosravi et al. (US Pat. Pub. 2005/0149117), Ferdman et al. (US Pat. No. 5,951,531), Wheeler et al. (US Pat. Pub. 2008/0060970), and Ellis-Behnke et al. (US Pat. No. 9,327,010) as applied to claims 21-23 and 25 above, and further in view of Liu et al. (US Pat. Pub. 2010/0305489).
The teachings of Makower, Mershon, Khosravi, Ferdman, Wheeler, and Ellis-Behnke are relied upon as discussed above, but they do not further expressly disclose that the hemostatic agent comprises chitosan as recited by claim 24.
Liu discloses a hemostatic and would healing material comprising a chitosan based material, and teaches that chitosan promotes wound healing and hemostatis (paragraphs 1 and 3).
As to claim 24, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the system of Makower, Mershon, Khosravi, Wheeler, and Ferdman as combined supra by incorporating chitosan/chitosan based materials as an additional active agent, since Liu teaches that chitosan promotes wound healing and hemostasis.  

Response to Applicant’s Arguments
Applicant’s arguments have been considered carefully, but are moot in light of the new grounds of rejection incorporating the teachings of Wheeler, et al.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-7, 9-11, 21-25, and 28 are provisionally rejected on the ground of nonstatutory double patenting as unpatentable over all claims of copending Application No. 16/425,542, and in view of Makower et al. (US Pat. Pub. 2009/0181074), Mershon (US Pat. No. 7,303,759), Khosravi et al. (US Pat. Pub. 2005/0149117), Ferdman et al. (US Pat. No. 5,951,531), Wheeler et al. (US Pat. Pub. 2008/0060970), Liu et al. (US Pat. Pub. 2010/0305489), and/or Diegelmann et al. (US Pat. Pub. 2012/0219612 where indicated below.
This is a provisional nonstatutory double patenting rejection.
The teachings of the cited secondary references are relied upon as discussed above.
Although the copending claims are method claims, the present application was not filed as a divisional of the copending application as a result of a restriction requirement.  Therefore, the safe harbor provisions of 35 USC 121 do not apply here.
The copending claims recite a method of treating a GI mucosal lesion by applying a product via a catheter comprising a mucoadhesive agent in the form of a powder that forms a gel upon application and which adheres for at least 24 hours.   
Although the copending claims do not recite a system comprising a pressure source, catheter, and container as claimed, nor hemostatic powder such as chitosan, nor the presence of a pH modifier/buffer or colorant/dye, or that the hemostatic material is a clay nor that the protective covering powder consists of adhesive particles and barrier forming particles that are bound together, it would have been prima facie obvious to modify the copending claims to possess these attributes, since Ellis-Behnke expressly suggests to incorporate a buffer into the protective covering to adjust the pH as needed, or a dye in order to allow for improved visualization of an area to be covered, Liu teaches that chitosan is advantageous for use in hemostatic materials because it promotes wound healing and hemostasis, Ferdman expressly teaches that the device disclosed therein may be used to deliver hemostatic agents in the form of powders,  such that the skilled artisan reasonably would have expected that the Ferdman device could be used to deliver the adhesive and barrier layer components to a tissue site, such modifications being merely the combination of known prior art elements according to known methods to achieve predictable results, which is prima facie obvious (MPEP 2143), and by incorporating a catheter into the system for delivering the hemostatic powder and adhesive powder from the Ferdman device to the target site when said site is inside a body lumen, Khosravi teaches that hemostatic agents may be delivered to a body lumen using a catheter, Makower teaches incorporating a hemostatic agent along with the mucoadhesive in order to assist in stopping bleeding,  and Diegelmann teaches that hemostatic clay is a suitable type of hemostatic material for treatment of a lesion when incorporated alongside a superabsorbent polymer, both in the form of particles, the adhesive nature of the adhesive powder resulting in the binding of the superabsorbent material to the adhesive at the lesion site, and Mershon further expressly suggests incorporating a calcium or mineral hydroxide into a hemostatic medical adhesive product to neutralize the pH and further enhance the composition’s hemostatic properties.  Such modifications are merely the combining of known prior art elements according to known methods to achieve predictable results, which is prima facie obvious.  MPEP 2143.  
It further would have been prima facie obvious to use sufficient hemostatic and adhesive powders so that upon application the formed hemostatic layer and protective covering together can have a thickness within the range recited by claim 5, since Mershon expressly discloses that a homogenous protective covering composition for protective sealing of a body surface should have such a thickness.  The resulting composition will form a hemostatic layer and protective covering at the lesion site for the time periods recited by claims 1 and 9-10, since they comprise the same ingredients recited by the claims.  The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the countless ways that an Applicant may present previously unmeasured characteristics.  When the prior art appears to contain the same ingredients that are disclosed by Applicants' own specification as suitable for use in the invention, a prima facie case of obviousness has been established, and the burden is properly shifted to Applicants to demonstrate otherwise.  See MPEP 2112.01.
Although the copending claims do not recite the use of a catheter that is multilumen, or alternatively first and second syringes, to deliver the adhesive and hemostatic powders, it would have been prima facie obvious to use a catheter that is multi-lumen since Wheeler expressly discloses that when two substances are to be delivered to a subject, they may be delivered separately through different lumens of a multi-lumen catheter, and Ferdman teaches that an alternative way is to deliver the substances via a syringe.  
The claims are directed to an invention not patentably distinct from the claims of the copending application.  Specifically, see above.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application of common ownership (see 37 CFR 42.411).  The copending application, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case.
Claims 1, 3-7, 9-11, 21-25, and 28 are provisionally rejected on the ground of nonstatutory double patenting as unpatentable over all claims of copending Application No. 17/382,666, and in view of Makower et al. (US Pat. Pub. 2009/0181074), Mershon (US Pat. No. 7,303,759), Khosravi et al. (US Pat. Pub. 2005/0149117), Ferdman et al. (US Pat. No. 5,951,531), Wheeler et al. (US Pat. Pub. 2008/0060970), Liu et al. (US Pat. Pub. 2010/0305489), and/or Diegelmann et al. (US Pat. Pub. 2012/0219612 where indicated below.
This is a provisional nonstatutory double patenting rejection.
The teachings of the cited secondary references are relied upon as discussed above.
The copending claims recite a formulation for treating a lesion comprising a mucoadhesive powder and a hemostatic powder comprising bentonite clay, the formulation further comprising calcium carbonate.
Although the copending claims do not a system comprising a pressure source, catheter, and container as claimed, nor hemostatic powder that is chitosan, nor the presence of a pH modifier/buffer or colorant/dye or catheter, that the protective covering powder consists of adhesive particles and barrier forming particles that are bound together, it would have been prima facie obvious to modify the copending claims to possess these attributes, since Ellis-Behnke expressly suggests to incorporate a buffer into the protective covering to adjust the pH as needed, or a dye in order to allow for improved visualization of an area to be covered, Liu teaches that chitosan is advantageous for use in hemostatic materials because it promotes wound healing and hemostasis, Ferdman expressly teaches that the device disclosed therein may be used to deliver hemostatic agents in the form of powders,  such that the skilled artisan reasonably would have expected that the Ferdman device could be used to deliver the adhesive and barrier layer components to a tissue site, such modifications being merely the combination of known prior art elements according to known methods to achieve predictable results, which is prima facie obvious (MPEP 2143), and by incorporating a catheter into the system for delivering the hemostatic powder and adhesive powder from the Ferdman device to the target site when said site is inside a body lumen, Khosravi teaches that hemostatic agents may be delivered to a body lumen using a catheter, Makower teaches incorporating a hemostatic agent along with the mucoadhesive in order to assist in stopping bleeding,  and Diegelmann teaches that hemostatic clay is a suitable type of hemostatic material for treatment of a lesion when incorporated alongside a superabsorbent polymer, both in the form of particles, the adhesive nature of the adhesive powder resulting in the binding of the superabsorbent material to the adhesive at the lesion site, and Mershon further expressly suggests incorporating a calcium or mineral hydroxide into a hemostatic medical adhesive product to neutralize the pH and further enhance the composition’s hemostatic properties.  Such modifications are merely the combining of known prior art elements according to known methods to achieve predictable results, which is prima facie obvious.  MPEP 2143.  
It further would have been prima facie obvious to use sufficient amounts of the hemostatic and adhesive powders so that upon application the formed hemostatic layer and protective covering together can have a thickness within the range recited by claim 5, since Mershon expressly discloses that a homogenous protective covering composition for protective sealing of a body surface should have such a thickness.  The resulting composition will form a hemostatic layer and protective covering at the lesion site for the time periods recited by claims 1 and 9-10, since they comprise the same ingredients recited by the claims.  The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the countless ways that an Applicant may present previously unmeasured characteristics.  When the prior art appears to contain the same ingredients that are disclosed by Applicants' own specification as suitable for use in the invention, a prima facie case of obviousness has been established, and the burden is properly shifted to Applicants to demonstrate otherwise.  See MPEP 2112.01.
Although the copending claims do not recite the use of a catheter that is multilumen, or alternatively first and second syringes, to deliver the adhesive and hemostatic powders, it would have been prima facie obvious to use a catheter that is multi-lumen since Wheeler expressly discloses that when two substances are to be delivered to a subject, they may be delivered separately through different lumens of a multi-lumen catheter, and Ferdman teaches that an alternative way is to deliver the substances via a syringe.  
The claims are directed to an invention not patentably distinct from the claims of the copending application.  Specifically, see above.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application of common ownership (see 37 CFR 42.411).  The copending application, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.  The resulting product will remain at the site of the lesion for the periods recited by the claims because it comprises the same ingredients as the claimed product and a product cannot be separated from its properties.  Regarding the thickness of the product, discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case.
Claims 1, 3-7, 9-11, 21-25, and 28 are provisionally rejected on the ground of nonstatutory double patenting as unpatentable over all claims of copending Application No. 17/507,151, and in view of Makower et al. (US Pat. Pub. 2009/0181074), Mershon (US Pat. No. 7,303,759), Khosravi et al. (US Pat. Pub. 2005/0149117), Ferdman et al. (US Pat. No. 5,951,531), Wheeler et al. (US Pat. Pub. 2008/0060970),  Liu et al. (US Pat. Pub. 2010/0305489), and/or Diegelmann et al. (US Pat. Pub. 2012/0219612 where indicated below.
This is a provisional nonstatutory double patenting rejection.
The teachings of the cited secondary references are relied upon as discussed above.
Although the copending claims are method claims, the present application was not filed as a divisional of the copending application as a result of a restriction requirement.  Therefore, the safe harbor provisions of 35 USC 121 do not apply here.
The copending claims recite a method of treating a lesion by applying a hemostatic agent followed by a protective covering comprising a mucoadhesive agent in the form of a powder or gel and which adheres for at least 30 minutes.   
Although the copending claims do not a system comprising a pressure source, catheter, and container as claimed, nor hemostatic powder such as chitosan, nor the presence of a pH modifier/buffer or colorant/dye, or that the hemostatic material is a clay nor that the protective covering powder consists of adhesive particles and barrier forming particles that are bound together, it would have been prima facie obvious to modify the copending claims to possess these attributes, since Ellis-Behnke expressly suggests to incorporate a buffer into the protective covering to adjust the pH as needed, or a dye in order to allow for improved visualization of an area to be covered, Liu teaches that chitosan is advantageous for use in hemostatic materials because it promotes wound healing and hemostasis, Ferdman expressly teaches that the device disclosed therein may be used to deliver hemostatic agents in the form of powders,  such that the skilled artisan reasonably would have expected that the Ferdman device could be used to deliver the adhesive and barrier layer components to a tissue site, such modifications being merely the combination of known prior art elements according to known methods to achieve predictable results, which is prima facie obvious (MPEP 2143), and by incorporating a catheter into the system for delivering the hemostatic powder and adhesive powder from the Ferdman device to the target site when said site is inside a body lumen, Khosravi teaches that hemostatic agents may be delivered to a body lumen using a catheter, Makower teaches incorporating a hemostatic agent along with the mucoadhesive in order to assist in stopping bleeding,  and Diegelmann teaches that hemostatic clay is a suitable type of hemostatic material for treatment of a lesion when incorporated alongside a superabsorbent polymer, both in the form of particles, the adhesive nature of the adhesive powder resulting in the binding of the superabsorbent material to the adhesive at the lesion site, and Mershon further expressly suggests incorporating a calcium or mineral hydroxide into a hemostatic medical adhesive product to neutralize the pH and further enhance the composition’s hemostatic properties.  Such modifications are merely the combining of known prior art elements according to known methods to achieve predictable results, which is prima facie obvious.  MPEP 2143.  
It further would have been prima facie obvious to use sufficient amounts of hemostatic and adhesive powders so that upon application the formed hemostatic layer and protective covering together can have a thickness within the range recited by claim 5, since Mershon expressly discloses that a homogenous protective covering composition for protective sealing of a body surface should have such a thickness.  The resulting composition will form a hemostatic layer and protective covering at the lesion site for the time periods recited by claims 1 and 9-10, since they comprise the same ingredients recited by the claims.  The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the countless ways that an Applicant may present previously unmeasured characteristics.  When the prior art appears to contain the same ingredients that are disclosed by Applicants' own specification as suitable for use in the invention, a prima facie case of obviousness has been established, and the burden is properly shifted to Applicants to demonstrate otherwise.  See MPEP 2112.01.
Although the copending claims do not recite the use of a catheter that is multilumen, or alternatively first and second syringes, to deliver the adhesive and hemostatic powders, it would have been prima facie obvious to use a catheter that is multi-lumen since Wheeler expressly discloses that when two substances are to be delivered to a subject, they may be delivered separately through different lumens of a multi-lumen catheter, and Ferdman teaches that an alternative way is to deliver the substances via a syringe.  
Response to Applicant’s Arguments
Applicant has not submitted any substantive arguments against the rejections, which are therefore maintained.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        

 
  
/Patricia Duffy/Primary Examiner, Art Unit 1645